Broyles, C. J.
It was not error for the judge of the superior court to dismiss a certiorari in a case from a mayor’s or police court, where no pauper affidavit was made, and where it was not alleged in the. petition for certiorari that the bond given by the petitioner was approved and accepted by the clerk of the police court, and where there was no certificate from the clerk that the bond was filed with him and had been approved and accepted by him. Gillespie v. Mayor &c. of Macon, 19 Ga. App, 1 (90 S. E. 970), and citations.

■Judgment affirmed.


Luke and Bloodworth, JJ., concur.